Citation Nr: 0116521	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to July 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The appellant previously 
filed a claim for service connection for PTSD in December 
1995, and in September 1997 perfected an appeal of the RO's 
October 1996 denial to the Board.  However, in November 1997, 
the appellant withdrew this appeal.  In December 1999, he 
subsequently filed the claim for service connection for PTSD 
currently on appeal.  In June 2000, the RO denied his claim; 
the appellant entered notice of disagreement with this 
decision in August 2000; the RO issued a statement of the 
case in October 2000; and the appellant entered a substantive 
appeal, on a VA Form 9, which was received in October 2000.  

The Board also notes that in the December 1999 Application 
for Compensation the appellant claimed service connection for 
PTSD "with depression."  It is unclear from this line 
whether the appellant intended to enter a separate claim for 
service connection for depression as directly incurred in 
service, or whether he was simply claiming that the 
depression was a manifestation of PTSD which is addressed in 
the current decision.  The record includes a diagnosis of 
depression, but neither the appellant nor his representative 
has entered additional specific argument or contentions in 
this regard.  The RO should clarify the appellant's intention 
with regard to the diagnosed depression. 


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied service 
connection for PTSD; the appellant initially appealed this 
decision, but withdrew the appeal in November 1997. 

2.  The evidence associated with the claims file subsequent 
to the RO's October 1996 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim of service 
connection for PTSD. 

3.  The appellant did not engage in combat with the enemy and 
the reported stressor is not claimed to be related to combat. 

4.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the appellant's claimed in-service 
stressor involving allegations of personal assault. 

5.  The medical evidence of record does not demonstrate that 
the appellant has a currently diagnosed disability of PTSD 
based on a verified stressful in-service event.


CONCLUSIONS OF LAW

1.  The RO's October 1996 decision denying entitlement to 
service connection for PTSD became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.204(c) (2000).

2.  The evidence received subsequent to the RO's October 1996 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and the development required in 
personal assault cases have been met.  In this regard, in 
January 2000, the RO sent the appellant a sexual trauma 
attachment to the PTSD questionnaire.  The Board notes that 
the appellant has been afforded VA mental disorders and PTSD 
examinations in February 1997, including the medical opinion 
of relation of current diagnosed psychiatric disorders to 
service.  Service medical records have been obtained, and VA 
and non-VA post-service medical records have been obtained.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the appellant's claim, and the appellant has not 
identified any additional treatment records which have not 
been obtained.  Accordingly, the Board is satisfied that all 
necessary evidence to reach a conclusion with regard to this 
question has been obtained and that no further assistance to 
the appellant in acquiring medical evidence is required by 
the new statute.  The appellant has been provided a statement 
of the case and other correspondence informing him of the 
medical evidence necessary for a grant of service connection 
for PTSD.  The appellant has not identified any additional 
sources of post-service medical treatment pertaining to this 
issue.  The appellant requested a personal hearing before a 
decision review officer at the RO, but failed to appear for a 
personal hearing scheduled for January 25, 2001.  

I. New and Material Evidence to Reopen Claim for Service 
Connection for PTSD

In an October 1996 rating decision, the RO denied service 
connection for PTSD.  The basis of the decision was that a 
verified stressor had not been established and there was no 
confirmed diagnosis of PTSD, only a provisional diagnosis.  
The appellant initially appealed this decision, but withdrew 
the appeal in September 1997.  The effect of the appellant 
withdrawing the claim was to end the appeal of the October 
1996 rating decision.  See 38 C.F.R. § 20.204(c) (withdrawal 
may be by the appellant.  Therefore, the RO's October 1996 
decision denying entitlement to service connection for PTSD 
became a final decision.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 20.204(c). 

A final rating decision can only be reopened where "new and 
material" evidence is presented.  38 U.S.C.A. § 5108.  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
that the evidence be "new" and not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  In other words, the 
evidence cannot be cumulative or redundant.  See 38 C.F.R. 
§ 3.156(a).  The second step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the matter under consideration."  The final step in the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52274 (1990)).  The credibility of the new 
evidence is to be presumed for the purpose of determining 
whether new and material evidence has been submitted to 
reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's October 1996 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim of service 
connection for PTSD.  The new evidence of record since the 
October 1996 rating decision includes diagnoses of PTSD and 
medical opinions which tend to relate the currently diagnosed 
PTSD to a reported rape or rapes in service.  Based on this 
evidence (the credibility of which is assumed for the purpose 
of determining whether new and material evidence has been 
submitted to reopen the claim), the Board finds that the 
evidence received subsequent to the RO's October 1996 rating 
decision denial is both new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156(a), 20.1105.  

The Board notes that, in the June 2000 rating decision on 
appeal, the RO denied on the merits the claim for service 
connection for PTSD, without explicit consideration of 
whether new and material evidence had been presented to 
reopen the prior final rating decision denial.  In light of 
the Board's decision herein to reopen the claim for service 
connection for PTSD, the Board finds that the appellant has 
not been prejudiced by not being notified of the laws and 
regulations regarding the presentation of new and material 
evidence to reopen a claim for service connection for PTSD.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection for PTSD

In light of the Board's decision that new and material 
evidence has been presented and the appellant's claim for 
service connection for PTSD is reopened, the Board will now 
turn to the merits of the appellant's claim.  The appellant 
contends that he currently suffers from PTSD as a direct 
result of either one rape by one man, rape on one occasion by 
two men, or two rapes by two different people which he 
experienced about two weeks apart, during active service in 
June 1967.  The appellant specifically contends that he was 
treated at the Fort Jackson Army Hospital for rectal 
bleeding, although his service medical records do not mention 
hospital admissions for rape or rectal bleeding or pain.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

In addition, because the appellant's claimed stressor 
involved allegations of personal assault, any development of 
the record must be in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Appellants claiming service 
connection for disability due to an in-service personal 
assault face unique problems documenting their claims.  
Personal assault is an event of human design that threatens 
or inflicts harm.  Although these incidents are most often 
thought of as involving female veterans, male veterans may 
also be involved.  Care must be taken to tailor development 
for a male or female veteran.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
appellant, asking him to provide detail as to any treatment 
he had received, any family or friends he had communicated 
with concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the appellant's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the-
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  Rating specialists may rely on the 
preponderance of evidence to support their conclusions even 
if the record does not contain direct contemporary evidence.  
In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(8).

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, that is, the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then and only then, may a medical examination 
determine the sufficiency of the stressor.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, there is no objective evidence that the 
appellant "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99.  The appellant's DD Form 214 does not 
indicate references to combat, but reflects that the 
appellant was an Army trainee during his brief period of 
service from May to July 1967.  Moreover, the appellant does 
not even allege that the claimed in-service stressful events 
were related to combat with the enemy in service, but alleges 
that they were caused by rape during initial training in 
service.  For these reasons, the Board finds that the 
appellant did not engage in combat with the enemy and that 
the reported stressor is not claimed to be related to combat.  

Because the appellant did not engage in combat with the 
enemy, his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor(s).  The Board finds that 
the service records or other evidence of record does not 
corroborate, substantiate, or verify the appellant's 
testimony or statements as to the occurrence of the claimed 
stressor(s) of rape during service.  The Board does not find 
the appellant's reporting of claimed in-service stressful 
events to be credible because service medical record evidence 
which is of record is inconsistent with the appellant's 
reporting many years later, and internal inconsistencies in 
the appellant's reporting of the occurrence of the claimed 
rape or rapes, and other details of events surrounding the 
alleged rape or rapes. 

Service medical records reflect that, at the service entrance 
examination in May 1967, the appellant reported a history of 
excessive worries and nervous disorder, as well as 
palpitations and stomach, liver, or intestinal trouble.  The 
service entrance examination noted an undocumented history of 
hyperacidity of the stomach for the previous couple of 
months.  A May 1967 treatment entry reflects that the 
appellant came into the emergency room hyperventilating and a 
little uncontrollable, which was diagnosed as panic anxiety.  
An upper gastrointestinal study in May 1967 was negative.  
During service in June 1967 the appellant was treated for a 
skin disorder of the groin.  In July 1967 the appellant was 
treated in the emergency sick call for complaints of upper 
quadrant abdominal pain, but no abnormality was found.  At 
the service separation examination in June 1967, the 
appellant reported a history of depression or excessive worry 
and nervous trouble, as well as soaking sweats, pain or 
pressure in the chest, and stomach, liver, or intestinal 
trouble, but did not report a history of rectal disease, 
including rectal bleeding.  At the service separation 
examination, the appellant reported a history of personal 
problems in school, and that in 1962 (before service) he felt 
the same way he did at the time of the examination.  The 
service separation examination reflects a diagnosis of 
chronic severe passive dependent personality disorder which 
existed prior to service, with clinical examination revealing 
a normal anus and rectum.  

With regard to the appellant's reports of a rape or rapes in 
service, the Board notes that the various reports of rape by 
the appellant made at different times include inconsistencies 
with regard to whether he was raped either by one man or two 
men, and whether the alleged rape or rapes occurred on one 
occasion or two occasions (reported to be two weeks apart).  
For example, on his December 1995 Application for 
Compensation, the appellant wrote that, during service, he 
had been raped on two different occasions, about two weeks 
apart, by two different people.  He wrote that he was treated 
at the Ft. Jackson, South Carolina, Hospital.  A January 1996 
report of VA hospitalization reflects that the appellant 
reported a rape by another man.  The VA examiner noted that, 
because the appellant was histrionic in the presentation of 
his symptoms, it was difficult to determine which of the 
complaints were accurate and which were over-dramatized.  In 
a February 1996 Statement in Support of Claim, the appellant 
wrote that in 1993 he remembered being a victim twice by two 
men who raped him.  During a VA hospitalization in January 
1996, the appellant reported a rape in service during 
bootcamp by a man which occurred as he was returning from 
church.  In an undated Statement in Support of Claim 
(attached to a RO letter dated January 1996), the appellant 
wrote that he was assaulted sexually during basic training by 
other soldiers, and was hospitalized.  In a subsequent 
undated Statement in Support of Claim (located in the claims 
file between documents dated January 1996 and April 1996), 
the appellant wrote that he had been sexually assaulted by 
other soldiers, which trauma resulted in medical treatment at 
the Army hospital.  In a Statement in Support of Claim dated 
in December 1996 the appellant reported that while in service 
in June 1967 he was raped by two soldiers.  At a VA mental 
disorders examination in February 1997, the appellant 
reported that he was raped by another man in service in 1967 
while coming home from church on base.  In a letter to the 
President of the United States, dated in November 1999, the 
appellant wrote that, in service during basic training while 
coming back from church, "guys" raped him.  A Report of 
Contact with the appellant in February 2000 reflects that the 
appellant reported that a rape occurred as he was returning 
from church service on a Sunday in June 1967, that two men 
took him behind the barracks and raped him and forced him to 
perform oral sex on one of them.  In a letter to the 
President received in July 2000, the appellant had written 
that in service he was raped by two men.  

The appellant has also inconsistently reported whether or not 
he notified the service medical examiners that he had been 
raped.  For example, in a February 1996 Statement in Support 
of Claim, the appellant wrote that his superior and the 
hospital knew of the rape.  However, at a VA mental disorders 
examination in February 1997, the appellant reported that he 
had been unable to explain what happened regarding an alleged 
rape, so no one at that time knew that he had been raped.  

The evidence in the service medical records does not 
corroborate the appellant's claim of treatment following a 
rape or rapes, including his specific claim of rectal 
bleeding.  For example, in a February 1996 Statement in 
Support of Claim, the appellant wrote that, while at Ft. 
Jackson for training, one day while coming from church, he 
was raped.  He wrote that this caused fear, confusion, and 
bleeding, and that he reported for sick call and was put in 
the hospital, and was back and forth to sick call because of 
feelings of nervousness, crying, confusion, and paranoia.   
In a statement dated in July 1996, the appellant wrote that 
during basic training in service he was raped, which resulted 
in a hospital stay on two different occasions because of that 
incident; the first stay was for two days, and the second 
stay was overnight for observation.  In a Statement in 
Support of Claim dated in December 1996, the appellant 
reported that he was bleeding from the rectum following a 
rape by two soldiers.  At a VA mental disorders examination 
in February 1997, the appellant reported that he was 
hospitalized for rectal bleeding twice after he was raped.  
In a subsequent undated Statement in Support of Claim 
(located in the claims file between documents dated January 
1996 and April 1996), the appellant wrote that he received 
medical treatment at the Army hospital.  In a Statement in 
Support of Claim dated in December 1996, the appellant 
reported that after a rape he was sent to the hospital for 
examination.  In a letter to the President, dated in November 
1999, the appellant wrote that a rape caused pain and 
bleeding, for which he was checked and sent back to training, 
and he reported to sick call almost every day.  A Report of 
Contact with the appellant in February 2000 reflects that the 
appellant reported that following a rape his rectum was 
bleeding, and he reported to sick call the next morning and 
was admitted for two days at Moncrieff Army Hospital/Medical 
Center, where his blood and rectum were checked.  In a letter 
to the President received in July 2000, the appellant wrote 
that he was sent to the hospital for two days and one night.  

With regard to the appellant's report of receiving medical 
treatment in service, however, service medical records do not 
indicate that the appellant was treated for rectal bleeding, 
and do not reflect that the appellant reported the occurrence 
of an in-service rape, as he claimed many years later in 
February 1996 that he had reported.  Service medical records 
reflect treatment in service in June 1967 was for a skin 
disorder of the groin, and the emergency sick call treatment 
in July 1967 was for complaints of upper quadrant abdominal 
pain, not complaints of rectal pain or bleeding.  The 
appellant's own reported history at the service separation 
examination in June 1967 did not include a history of rectal 
disease or rectal bleeding, and clinical examination at that 
time revealed a normal anus and rectum.  

The Board notes the appellant's allegation that the service 
medical records are not complete because they do not reflect 
treatment for a reported rape, including for rectal bleeding.  
The appellant's service medical records include entries 
reflecting treatment and examination while he was stationed 
at Fort Jackson.  Service medical records include service 
entrance and separation examinations, including medical 
histories, and treatment entries during service, and 
otherwise do not appear to be incomplete.  VA also 
specifically requested hospital records from the Army 
hospital at Fort Jackson, South Carolina, but the response 
indicated that no such records of the appellant were 
available.  The United States Court of Appeals for Veterans 
Claims has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties" which can only be 
rebutted by clear evidence to the contrary.  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  As the appellant has not 
entered any specific allegations as to how the service 
medical records are alleged to be incomplete, only that they 
do not reflect treatment following an alleged rape or rapes, 
he has not overcome the presumption that the service medical 
records are complete.  

The military records, including service medical records and 
service personnel records, do not document that a personal 
assault occurred in this case.  Therefore, the Board has 
carefully evaluated alternative evidence to determine whether 
an in-service stressful incident has been established, 
including whether there were behavior changes that occurred 
at the time of the claimed incident.  The evidence does show 
that in July 1967 the appellant visited a hospital for 
complaints of upper quadrant abdominal pain without a 
specific physical diagnosis being found.  However, a 
psychiatric diagnosis of preexisting chronic and severe 
passive dependent personality disorder was diagnosed.  While 
the appellant many years after service described episodes of 
depression, panic attacks, and anxiety in service, the 
evidence shows that the appellant's psychiatric complaints at 
service separation, primarily excessive worries and nervous 
disorder, were virtually the same as those at service 
entrance.  Near the beginning of service in May 1967, a month 
before the alleged rape is claimed to have occurred, the 
appellant had been seen already in the emergency room for 
panic anxiety.  Further, the evidence relates such 
symptomatology to the psychiatric diagnosis of preexisting 
chronic and severe passive dependent personality disorder; 
therefore, there is an identifiable reason for the episodes.  
While the appellant was found to have a disregard for 
military authority, this is not shown to have increased in 
service and also was attributed by the evidence to his 
personality disorder.  The Board also notes that the 
appellant was treated for physical injuries around the time 
of the claimed trauma; however, the reported symptomatology 
in July 1967 was upper quadrant pain, and the evidence of 
record demonstrates no evidence of the claimed rectal 
bleeding or trauma.  The service record evidence does not 
demonstrate behavior changes occurring at the time of the 
claimed rape such as: sudden requests that the appellant's 
military occupational series or duty assignment be changed 
without other justification; lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; changes in 
performance and performance evaluations; increased or 
decreased use of prescription medications; increased use of 
over-the-counter medications; evidence of substance abuse 
such as alcohol or drugs; obsessive behavior such as 
overeating or undereating; increased interest in tests for 
HIV or sexually transmitted diseases; unexplained economic or 
social behavior changes; or breakup of a primary 
relationship.  M21-1, Part III, 5.14(7).  For these reasons, 
the Board finds that a preponderance of the evidence is 
against a finding of behavior changes in this appellant's 
case. 

The record does not corroborate the appellant's claimed 
stressors through credible supporting evidence. The evidence 
does not reveal supporting lay statements from the 
appellant's fellow unit members or others who may have 
witnessed or participated in the alleged event.  Nor do the 
service department records verify these events.  In short, 
the sole supporting evidence that the alleged stressful 
events occurred are the appellant's own statements of such 
experiences.  A non-combat appellant's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor.  Cohen v. Brown, 10 Vet. App. 
128, 141 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

There is an absence of credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, including 
due to internal inconsistency in the appellant's reporting of 
stressors, lack of corroboration by the service medical 
record evidence, and the service records do not demonstrate 
that behavioral changes occurred at the time of the claimed 
rape or rapes.  Therefore, the Board finds that there is no 
credible supporting evidence that any of the specifically 
claimed in-service stressor(s) of rape occurred.  

The claims file contains diagnoses of PTSD, including the VA 
examinations in February 1997 that included reference to the 
appellant's claimed sexual trauma during service.  Obviously, 
the medical professionals arrived at the diagnoses of PTSD 
based on the appellant's recitation of his claimed in-service 
stressors.  Thus, the record satisfies two of the three 
required elements of 38 C.F.R. § 3.304(f) - medical diagnosis 
of PTSD and nexus to service.  However, the remaining 
element, which requires credible supporting evidence that the 
claimed in-service stressor(s) occurred, is an adjudicatory 
question involving both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

None of the PTSD diagnoses, however, is based on a history 
which included a verified in-service stressor, because no in-
service stressor has been verified.  For example, the January 
1996 VA summary of hospitalization includes a provisional 
PTSD diagnosis which was based on the appellant's report of 
rape by another man.  Diagnoses of PTSD at VA mental 
disorders and PTSD examination in February 1997, as well as 
the medical opinion that it was quite common for individuals 
to be reticent to discuss particulars of an assault with 
individuals during the time of the experience, were based on 
the appellant's report of rape in service by another man, and 
hospitalization for rectal bleeding.  Even the appellant's 
reporting of being reticent to report a rape to treating 
medical professionals in service is called into question by 
his own inconsistent reporting as to whether he in fact 
informed the service medical professionals that he had been 
raped.  

The Board is not bound to accept the opinions of physicians 
or psychologists whose diagnoses of PTSD were based on an 
unverified history of stressful incidents as related by the 
appellant.  "Just because a physician or health care 
professional accepted appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnosis of PTSD must be 
based on a stressor history which has been verified, as an 
examination based on a questionable history is inadequate for 
rating purposes.  See West, 7 Vet. App. at 78.  The various 
hospitalization and examination reports suggest a connection 
between the claimed in-service stressor(s) and the diagnosed 
PTSD.  However, such a connection cannot consist solely of 
after-the-fact medical nexus opinion.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996). 

Other medical opinion evidence specifically attributes the 
appellant's currently diagnosed disorders of anxiety, 
traumatic neurosis, panic attacks, and depression to other 
post-service stressful events, including interpersonal events 
(marital difficulty, relationship problems with son) and 
employment related events (job stresses in 1987, 
unemployment, and financial difficulties), or a diagnosed 
preexisting personality disorder (which is not a disability 
for VA disability compensation purposes).  For example, a 
private hospital admission in September 1987 reflects the 
appellant reported chest pains which started after having 
some arguments at work, and difficulty with supervisors at 
work for more than a year.  A private hospital admission at 
Tampa General Hospital in December 1987 reflects the 
appellant's report of severe panic attacks and depression 
"for several months," which occurred on the job when he ran 
into a lot of stressful situations.  During this 
hospitalization, the appellant mentioned certain aspects of 
his childhood, things that had happened before that had to 
with anxiety, but he did not mention a rape or rapes in 
service.  Private hospital records from Town and Country 
Hospital in Tampa, Florida, reflect treatment for diagnosed 
anxiety and depression in September 1987 which is negative 
for a history of rape or rapes in service.  An April 1996 
private treatment report by J.F., M.D. and J.S., L.C.S.W., 
indicates they had treated the appellant since September 
1987, and reflects diagnoses of depressive reaction (with 
panic attacks and severe anxiety) and traumatic neurosis 
(secondary to a work situation).  There is no mention of a 
reported history of rape in service.  The appellant reported 
a rape in service during VA hospitalization in January 1996, 
subsequent to his having filed a claim for compensation for 
PTSD in December 1995.  An April 1996 letter from a clinical 
coordinator at the Vet Center reflects that, during 
counseling in 1994 and 1995, the appellant discussed sexual 
trauma stemming from reported rape occurring while on active 
duty, although no specific references are indicated.  An 
April 1997 VA PTSD examination report indicated that the 
results of a Minnesota Multiphasic Personality Inventory 
(MMPI-2) were not reliable due to the excessive endorsement 
of psychopathology by the appellant.  

As the medical evidence of record does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that the appellant's 
diagnosed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  
In light of the finding above that there is no credible 
supporting evidence that a claimed in-service stressor 
occurred, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD and the 
appellant's appeal is denied.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and, 
to this extent only, the appeal is granted.

The appeal for service connection for PTSD is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

